       Case 2:21-cv-00074-HSO-JCG Document 29 Filed 09/01/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION

  STEPHEN FORD,
                         Plaintiff,
  v.                                                      Case No: 2:21-cv-00074-HSO-JCG

  THE CITIZENS BANK OF
  PHILADELPHIA, EXPERIAN
  INFORMATION SOLUTIONS, INC.,
  EQUIFAX INFORMATION SERVICES,
  LLC, and TRANS UNION, LLC,

                         Defendants.

         ORDER OF DISMISSAL WITH PREJUDICE OF TRANS UNION LLC

       Plaintiff Stephen Ford and Defendant Trans Union LLC have announced to the Court that

all matters in controversy against Trans Union LLC have been resolved. A Stipulation of Dismissal

with Prejudice of Trans Union LLC has been signed and filed with the Court. Having considered

the Stipulation of Dismissal with Prejudice of Trans Union LLC, the Court makes and delivers the

following ruling:

       IT IS ORDERED that the claims and causes of action that were or could have been asserted

herein by Plaintiff Stephen Ford against Defendant Trans Union LLC are in all respects dismissed

with prejudice to the refiling of same, with court costs and attorneys’ fees to be paid by the party

incurring same.

       DATED this 1 day of September 2021.


                                                     s/ Halil Suleyman Ozerden
                                                     HALIL SULEYMAN OZERDEN
                                                     UNITED STATES DISTRICT JUDGE
